Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 1 of 7 PagelD 1

Kerr Cavin, deMoava0s

RECIEVED

UNION CORRECTIONAL INSTITUTION

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSANV/LLE FiaDivision

a

CIVIL RIGHTS COMPLAINT FORM

(To be supplied by Clerk's Office)

 

 

(Enter full name of each Plaintiff and
prison number, if applicable)

Vv.

TUE TONES barmer Sec’ Fea Deptel Corr, lndividund lapacity ceo =
Comzoa Healt vider, Micial Laooctts oe. &

— o

= CED of. [ndividucl Capocrts can

 

(Enter full name of each Defendant.

If additional space is required, use the “ee
blank area directly to the right).

/

 

I.

IL.

ANSWER ALL OF THE FOLLOWING QUESTIONS:

PLACE OF PRESENT CONFINEMENT: U yon (arectoaal laatjbutson

\ (Indicate the name and location)

EXHAUSTION OF ADMINISTRATIVE REMEDIES: Exhaustion of administrative remedies is
required prior to pursuing a civil rights action regarding conditions or events in any prison, jail,
or detention center. 42 U.S.C. § 1997e(a). Plaintiff is warned that any claims for which the

administrative grievance process was not completed prior to filing this lawsuit may be subject
to dismissal.

 

PREVIOUS LAWSUITS:

DC 225 (Rev 2/2012) l

 

CASE NUMBER: 3 [F-OV- TL -D-3Y Mee
\

Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 2 of 7 PagelD 2

A. Have you initiated other lawsuits in state court dealing with the same or similar facts involved
in this action or otherwise relating to your imprisonment or conditions thereof? Yes ( J~

No ( » Plaratilt declined 40 Comtaue od tins time

B. Have you initiated other lawsuits in federal court dealing with the same or similar facts
involved in this action or otherwise relating to your imprisonment or conditions thereof? Yes
( ) No(e~

G, If your answer to either A or B is YES, describe each lawsuit in the space provided below. If

there is more than one lawsuit, describe all additional lawsuits on a separate piece of paper,
using the same format as below.

iB Parties to previous lawsuit:

Plaintiff(s): {ecru Le Calvin
(Prron Core Last Yd, Dar 1000 Ratterd, Ho 32083

‘ ee —_
Defendant(s): | 1 ept £

SPL Sait (Calhoun St  Tallobissee eam 32399
Court (if federal court, name the district; if state court, name the county):
a Juadec! Corcust (ouct, Upton lousy Sle
3. DocketNumber:_(53- 2O1L9 - CA ~ 000l
4. Name of judge: Lbs ' DP. Fe ARE 4 6
— l _—

5. Briefly describe the facts and basis of the lawsuit:_}

tan See na ad ha ahaa npn hi
tp00 Amend Judgaeabol 1 dey Le lsoy upuatime barred ollease.

6. Disposition (Was the case dismissed? Was it appealed? Is it still pending?):

i

ho

 
   

declined to Appeal irs aot cipe Gor Ts YTASS at thie bisnéi
c
if Approximate filing date: al al | a
8. Approximate disposition date: 3/ 13/ 14

D. Have you initiated lawsuits or appeals from lawsuits in federal court that have been dismissed
as frivolous, malicious or for failure to state a claim upon which relief may be granted? If so,

No

DC 225 (Rev 2/2012)
Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 3 of 7 PagelD 3

IV.

DC 225 (Rev 2/2012)

identify these suits below by providing the case number, the style, and the disposition of each

case: OALE

 

 

 

PARTIES: In part A of this section, indicate your full name in the first blank and your full mailing
address in the second blank. Do the same for each additional Plaintiffnamed in the Complaint (ifany)

in part B of this section:

 

 

 

A. Name of Plaintiff: N/A
Mailing address:
B. Additional Plaintiffs: N/A

 

 

 

In part C of this section, indicate the full name of the first named Defendant. Also, fill in his or her
mailing address, position, and where he or she is employed. For any additional Defendants, use parts
D through G of this section for the names, addresses, positions and places of employment:

C. Defendant: Alf!

 

 

 

 

Mailing Address:
Position:
Employed at:
D. Defendant: Wis

 

Mailing Address:

 

 

tos
Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 4 of 7 PagelD 4

Position:

 

Employed at:

 

E. Defendant: A / A

 

Mailing Address:

 

 

 

 

 

 

Position:
Employed at:
F. Defendant: yi)
“7
Mailing Address:
Position:

 

Employed at:

 

G. Defendant: WA

Mailing Address:

 

 

Position:

 

Employed at:

 

DC 225 (Rev 2/2012)
Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 5 of 7 PagelD 5

V. STATEMENT OF CLAIM: State what rights under the Constitution, laws, or treaties of the United
States have been violated, and be specific. If you intend to allege a number of related claims, set forth
each claim in a separate paragraph. Any claim that is not related to the same basic incident or

issue must be addressed in a separate Civil Rights Form.

#4 Mc Tulis Lilones, Keune Sec, Fla Dept. of (ace Deladaats Constitutional Lailoc to protect,
Sw Clawibttl Catia wh) »,Lustody*lunteol,

—
c ‘y
",
a

    

his trout meat. UL. Sy Const git

 

VI. STATEMENT OF FACTS: State as briefly as possible the FACTS of your case. Describe how each

defendant was involved. Do not make any legal arguments or cite any cases or statutes. State with

as much specificity as possible the facts in the following manner:

]s Name and position of person(s) involved. .
2. Date(s).
3. Place(s).
4. Fact(s) or event(s) giving rise to your claim, including involvement of each defendant.
5 Nature and extent of injury (i.e., physical injury or how you were harmed by the acts of the
defendant[s]).
aL ‘ f ; (

 

DC 225 (Rev 2/2012)
Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 6 of 7 PagelD 6

burn OusA his (2) leg ake | and ( ct by onthe c ih mate ath, mental Cunditvons lahés
Bee slg pee a clay fal eaters

 

ts L ‘th
r Got) UWS. Const 5t, gm Gad lO amend
VII. RELIEF REQUESTED: State briefly what you want the Court to do for you. Again, do not make any
legal arguments or cite any cases or statutes.

ta Qh

 

DC 225 (Rev 2/2012) 6
Case 3:19-cv-00916-MMH-MCR Document1 Filed 08/08/19 Page 7 of 7 PagelD 7

 

 

dire to tie Lighy louch Scar goer dia. last 2% 3/4 Yeats + H (sdue just mones

lincglifnda Selendis Crm bland iNeed Mymoe BEB:

See ck. a

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND

CORRECT.

(Signatures of all Plaintiffs)

Signed this i ii day of A » 2019

 

IF MAILED BY PRISONER:
I declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):

delivered to prison officials for mailing or O deposited in the prison’s internal mail on: the ‘7 th
day of FOGUS ] p20LF

DC 225 (Rev 2/2012) 7
